[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            AUG 29, 2008
                             No. 08-11433                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 07-01013-CV-J-32-JRK

STERLING R. LANIER, JR.,


                                                           Plaintiff-Appellant,

                                  versus

R. SMITH,
Captain,
SERGEANT ALLEN,
E.L.,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (August 29, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.
PER CURIAM:

      Sterling Lanier, a Florida prisoner proceeding pro se, appeals the dismissal

without prejudice of his civil complaint. We affirm.

      Lanier alleges that the district court erred in dismissing his complaint for

failure to prosecute because he had been denied reading, writing, and mail

privileges for a three month period, which made it impossible for him to comply

with an order to provide additional copies of the complaint for service on the

defendants. On February 12, 2008, the district court entered an order for Lanier to

show cause why his complaint should not be dismissed for lack of prosecution.

The district court found that Lanier had failed to comply with an order entered on

January 3, 2008, to submit either two service copies of the original complaint or

file an amended complaint within 30 days. On March 19, 2008, the district court

dismissed Lanier’s complaint without prejudice. The court instructed the clerk to

send Lanier forms for a complaint, an affidavit of indigency, and a prisoner

consent and financial certificate.

      We review a dismissal without prejudice, under Federal Rule of Civil

Procedure 41(b), for abuse of discretion. Gratton v. Great Am. Commc’ns, 178
F.3d 1373, 1374 (11th Cir. 1999). We ordinarily apply a less stringent standard of

review to a dismissal of a suit without prejudice, so long as the statute of



                                           2
limitations does not prevent the party from refiling the case. Boazman v. Econ.

Lab., Inc., 537 F.2d 210, 212–13 (5th Cir. 1976). Lanier’s complaint that his civil

rights were violated when officers used excessive force against him, 42 U.S.C. §

1983, is governed by the residual statute of limitation for complaints of personal

injuries in the forum state; in Florida, this statute of limitation is four years.

Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003). “While dismissal is an

extraordinary remedy, dismissal upon disregard of an order, especially where the

litigant has been forewarned, generally is not an abuse of discretion.” Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

       The district court did not abuse its discretion when it dismissed Lanier’s

complaint. Lanier had previously been notified that he had a limited time in which

to meet the filing and service requirements of the court. After Lanier failed to

satisfy those requirements, the district court dismissed Lanier’s complaint without

prejudice. The statute of limitation has not yet run on Lanier’s underlying cause of

action.

       AFFIRMED.




                                             3